GOODE, J.
(after stating the facts). — The witnesses disagreed on the issues of whether the car was standing^ still or moving when the plaintiff attempted to leave it and, if standing still, where it stood with reference to the intersection of Grand and Lucas avenues. But there was no disagreement regarding the fact that passengers were let off cars at any of the three points *456where it may have been standing, namely; at the apex of the switch which was just north of the north line of Del mar avenue, at the south crossing, or in the driveway where the two streets crossed. As we have stated, there was testimony that sometimes, after a car proceeding southward on Grand avenue had passed over the switch points and stopped to the south of them to let off and take on passengers, it would not succeed in stopping with its rear platform immediately over the south crossing, which it was the intention to do, but would come to a stop before the rear steps or platform had reached the crossing; and then passengers were received and discharged where the car stood. This custom obtains in some measure at all crossings, because cars cannot be stopped always at the exact line where it is most convenient to get on and off. The weight of the testimony for plaintiff goes to prove the car stopped on the south crossing, where, of course, plaintiff and other passengers were to be expected to alight and the conductor should have looked after their safety. Defendant’s witnesses swore the car was north of the switch points when the accident happened and most of them swore it was in motion. The conductor of the car was an eyewitness of the accident and he swore no stop was made; that the motorman threw the switch while the car was in motion and that when plaintiff fell the front of the car was fifteen feet south of the switch. If this statement was true, the car was moving over the switch at the time. Defendant proved a custom to hold stationary cars which had stopped at the apex of the switch for the switch to be thrown, until any passenger who might try to get off at that point had time to do so. On this issue the conductor said:
“The only time it was stopped was when some motorman, when he pulled up to the switch and came to a full stop; that is not necessary; but when they do come to a full stop there, they stop until they receive two *457bells, so if any passenger is getting off you couldn’t go ahead until they get off.
“Q. Do I understand you to say there are times when it is necessary for the motorman to bring the car to a full stop? A. If the switch is working hard, he might.
“Q. Except when the switch is working hard and you make the stop under the circumstances you have mentioned, tell the jury whether or not the car stops there at any other time? A. I can’t understand that question.
“Q. Did the car stop there to receive or discharge passengers there at all? A. Well, the car is not supposed to stop there to discharge or let on passengers unless under those circumstances that they had to stop to throw the switch or close it.
“Q. Tell the jury whether or not you had, in fact, stopped there to throw the switch? A. We hadn’t stopped. The switch was out of order. The electric switch was out of order. It had been used for some time with a hand switch-bar, and it worked easily, and they kept it in good repair for a hand switch-bar and he threw it on the fly, made the switch and went on.”
The conductor said, too, that he saw plaintiff in the attempt to alight and was about five feet from her. He swore in this connection as follows:
“Q. When you saw Mr. Parks about to get down was the time you warned them? A. It was he that was getting down.
“Q. He got out ahead of Mrs. Parks? A. Yes, sir; she was standing up in the aisle.
“Q. You were about five feet away from them? A. Yes, sir.
“Q. North of them? A. South of them — no, sir; north of them, toward the rear end of the car.
“Q. North of them? A. Yes, sir.
“Q. You saw Mr. Parks get down, did you? A. Yes, sir.
*458“Q. You. were looking right at Mrs. Parks when she got up out of her seat and went to the edge of the car and started to get down? A. Yes, sir.
“Q. You saw her as plainly as you see me? A. Yes, sir.
“Q. There is no doubt but you did see her in the act of getting down off this car; isn’t that true? A. Yes, sir.”
In view of the foregoing facts it is clear that the question which chiefly bore on plaintiff’s right to a verdict was whether or not the car was still or in motion when she tried to leave it. If it was standing still, as the conductor was in a few feet of her and looking at her, beyond doubt it was his duty to detain it if possible until she had an opportunity to get off in safety; and this is especially true in view of the fact that,wherever the car may have been at the time, the place was one where the company was in the habit of discharging passengers. In the given instructions for both parties, the court forbade a recovery if the car was moving when plaintiff attempted to leave it. There might be a doubt about her right to damages if it was moving very slowly and the speed was suddenly accelerated, but that question is not before us. Defendant was given the full benefit of its contention against her right if the car was moving. Complaint is preferred against the second instruction for plaintiff, wherein the jury were told that if the car had stopped for any purpose, either to throw the switch, or some other, and plaintiff was hurt by a sudden start while attempting with the knowledge of the conductor, to alight, she might recover. The doctrine of that instruction is sound and, as said, it was particularly applicable to the facts of the present case, because the car had stopped at a point where passengers were habitually discharged. In a cause very similar to this one, but lacking the important fact just mentioned, an *459instruction like the one under review was approved. In discussing the matter the court said:
“If as a matter of fact the car had come to a full stop sixty-five feet south of the Ninth street crossing, and the passengers were alighting from it, with the knowledge of the conductor, certainly it would have been negligence for the servants of the company to have started the car suddenly forward without warning to the passengers, or giving them an opportunity to alight, when they were in the very act of leaving the car, which was an open summer car; for in the very nature of such cars, it would require but a moment to afford the opportunity of alighting.” [Jackson v. Railroad, 118 Mo. 199, 224.]
The second instruction is criticized for allowing plaintiff to recover without proving she was invited by defendant’s servants to alight from the car. As all the evidence, defendant’s as well as plaintiff’s, show that if the car had stopped at all, it was at a point where passengers were habitually discharged, there was enough of an implied invitation to plaintiff, or any other passenger, who wished to alight, to do so; and to put the carmen on the alert and charge them with the duty of holding the car until passengers had a reasonable' time to leave it. The essence of the case pleaded was that they failed to do this and, instead, negligently started the car from a motionless state while plaintiff was in the act of leaving it.
The first instruction given at plaintiff’s request is attacked as erroneous in that it omitted to require a finding, not only that the car had stopped at the usual and customary place to discharge passengers when plaintiff attempted to alight, but that defendant’s servants knew of her attempt. The instruction, as given, is said to make defendant liable for non-performance of a duty which it owed passengers getting off at a regular stopping place; whereas the facts of the accident show *460the stop was not at the regular place of stopping, which was on the south side of Lucas avenue, some forty feet or more away from the point where plaintiff fell. As the conductor himself swore he saw plaintiff alighting and at a point where the usage was to let off passengers, these criticisms must be regarded as immaterial.
The third instruction requested by defendant was properly refused, because it was not essential to plaintiff’s recovery that the car should have stopped for the purpose of discharging passengers. If it stopped to throw the switch and plaintiff, while getting off before the conductor’s eyes, was hurt in consequence of his carelessness, she had a case, unless carelessness of her own contributed to the accident.
What we have said answers the assignment of error for the refusal to give defendant’s fourth instruction. It is true that the city ordinance required defendant' to stop its cars on the south side of Lucas avenue to receive and discharge passengers; but the ordinance did not prohibit defendant from stopping elsewhere for those purposes, and if it was accustomed to do so, it is responsible for an accident due to careless starting while a passenger was alighting.
For similar reasons and because of the conductor’s admission that he saw plaintiff getting off the car, the fifth and sixth instructions asked by defendant were incorrect. The fifth denied her redress if the car had stopped for the motorman to throw the switch, and the sixth one ignored the effect of the conductor’s statement, that the custom of letting passengers off at the switch point, was so well established that cars were detained until anyone getting off had time to reach the ground in safety.
This cause was tried without reversible error and as there was ample evidence on the several issues of fact for the consideration of the jury, the judgment will be affirmed.
All concur.